Citation Nr: 1342003	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-46 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hip disability, to include as secondary to service-connected left knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for right femur disability (claimed as right knee disability), to include as secondary to service-connected left knee disability.

4.  Entitlement to service connection for right foot calcaneal spur, to include as secondary to service-connected left knee disability.

5.  Entitlement to service connection for irritable bowel syndrome with infectious enteritis, to include as secondary to service-connected anxiety disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge in July 2013 and delivered sworn testimony via video conference hearing in Waco, Texas.

The reopened claims of entitlement to service connection for right hip and low back disability, and the claims of entitlement to service connection for right femur disability, right foot calcaneal spur, and irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  December 2002 and August 2005 rating decisions denied service connection for right hip disability.

2.  Evidence added to the record since the August 2005 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for right hip disability.

3.  A December 2002 rating decision denied service connection for low back disability.

4.  Evidence added to the record since the December 2002 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for low back disability.


CONCLUSIONS OF LAW

1.  The August 2005 RO decision that denied service connection for right hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claim for entitlement to service connection for right hip disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The December 2002 RO decision that denied service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

4.  New and material evidence has been received, and the claim for entitlement to service connection for low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the claims of service connection for right hip and low back disability, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

December 2002 and August 2005 rating decisions denied service connection for right hip disability, and a December 2002 rating decision denied service connection for low back disability.  The Veteran did not appeal the August 2005 or December 2002 RO decisions and they became final.  38 U.S.C.A. § 7105.  In January 2008 and January 2009 the Veteran requested that his right hip and low back disability claims be reopened.

Subsequent to the aforementioned RO denials, in October 2009 Veteran submitted a letter from his private physician that linked the Veteran's right hip and low back disabilities to his service-connected left knee disability.  The Board finds that the opinion from the private physician pertains to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  The Board further notes that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the right hip and low back claims.


ORDER

As new and material evidence has been received to reopen the claims of entitlement to service connection for right hip disability and low back disability, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the right hip and low back claims, whether the Veteran has such disability that is related to service or service-connected disability is a medical question and requires medical expertise.

The Veteran seeks service connection for right hip disability, low back disability, right femur disability, right foot calcaneal spur, and irritable bowel syndrome, to include as secondary to service-connected disability.  In addition to direct service connection, secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

As for the right hip, low back, right femur, and right foot calcaneal spur claims, the Board notes that the Veteran has undergone VA examinations that were to address the medical matters raised by this appeal.  The examinations, however, did not address the matter as to whether any of the Veteran's claimed disabilities were aggravated (worsened) by his service-connected left knee disability.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this appeal.

Further, the Veteran asserts that his irritable bowel syndrome is secondary to his service-connected anxiety disability.  As the evidence of record does not contain sufficient competent medical evidence to decide this claim, the Board finds that the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disability on appeal and the Veteran's service-connected anxiety disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since March 2, 2012.

2.  Following completion of the above, the Veteran should be scheduled for a VA examination regarding the claimed right hip, low back, right femur, and right foot calcaneal spur disabilities.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a right hip, low back, right femur (knee), or right foot calcaneal spur disability that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to or the result of the service-connected left knee disability, (d) was aggravated (made worse) by service-connected left knee disability.

If the examiner determines that the Veteran has any of the claimed disabilities that is aggravated by the service-connected left knee disability, the examiner should report the baseline level of severity of the nonservice-connected disorder prior to the onset of aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The Veteran should be also be scheduled for a VA examination regarding the claimed irritable bowel syndrome disability.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has irritable bowel syndrome (with infectious enteritis) that (a) had its onset in service or within one year of service discharge, (b) is etiologically related to his active service, (c) is proximately due to or the result of the service-connected anxiety disability, (d) was aggravated (made worse) by service-connected anxiety disability.

If the examiner determines that the Veteran's irritable bowel syndrome is aggravated by the service-connected anxiety disability, the examiner should report the baseline level of severity of the nonservice-connected disorder prior to the onset of aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


